Citation Nr: 1527566	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-27 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In July 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2014, the Board remanded this matter for additional development.  

As was noted in the previous remand, the issue of entitlement to service connection for tinnitus has been raised by the record by testimony provided in the July 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the instruction in the December 2014 Board remand, the Veteran was provided with a VA audiological examination in February 2015 and separate VA audiological opinion that same month.  At the time of the audiological examination, the Veteran reported noise exposure in service, but denied post-service civilian employment and recreational noise exposure.   The VA audiology opinion notes that the Veteran had hearing loss in both ears which met the VA's criteria for hearing loss.  The examiner stated an opinion based on a review of the available medical records in VBMS and Virtual VA that the Veteran's hearing loss was not caused by exposure to noise in the service.  The rationale was that the service medical records while the Veteran was in the service were silent for the complaint of hearing loss.  Objective hearing tests conducted prior to induction on June 7, 1968, while in service on May 3, 1972, and at separation from the service on February 11, 1976, all showed normal hearing in both ears by VA criteria.  The Veteran's statements about noise exposure while in Vietnam were duly noted and in some individuals the type of noises he was exposed to could cause permanent hearing loss, however in his case apparently did not.  More than 35 years passed from separation from service and the request for service connection, which increased the possibility that some post-service event, injury, or illness may have caused the current hearing loss.  The Veteran worked as a laborer, in the oil fields, as a well driller, and as a truck driver after service.  The examiner concluded that those activities and the Veteran's age could have contributed to his current hearing loss.  

Initially, the Board finds that the examiner's suggestion that the Veteran had post service noise exposure in civilian employment is in conflict with the Veteran's report as noted in the February 2015 audiology examination.  Further, the fact that hearing loss was not shown in service is not a sufficient basis to opine that the Veteran's current hearing loss is not related to service.  Significantly, despite specific instructions in the December 2014 remand, the examiner did not consider the Veteran's contentions that he first noticed hearing loss in service and that his hearing loss has continued since that time.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  In light of the above, the Board finds that the February 2015 VA examiner's opinion is incomplete and that a new opinion must be obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination, with an examiner who has not previously examined him, to determine the nature and etiology of bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to noise during service.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology, and specifically the Veteran's contention that he experienced hearing loss in service and has continued to experience hearing loss since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.  The examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

